
	
		I
		111th CONGRESS
		2d Session
		H. R. 5830
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for competitive grants for the establishment
		  and expansion of programs that use networks of public, private, and faith-based
		  organizations to recruit and train foster and adoptive parents and provide
		  support services to foster children and their families.
	
	
		1.Short titleThis Act may be cited as One Church, One Child Act of
			 2010.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Many States are facing serious shortages of
			 qualified foster parents and qualified adoptive parents.
			(2)Though family
			 foster care remains the preferred placement setting for most children in foster
			 care, numerous studies have documented States’ inability to effectively recruit
			 and retain qualified foster families. In 2008, almost 30 percent of children in
			 foster care were placed in a non-family placement setting.
			(3)The shortage of
			 adoptive parents is equally dire—while 55,000 children were adopted out of
			 foster care in 2008, as many as 123,000 were awaiting adoption. On average,
			 these waiting children had been in continuous foster care for 38 months.
			(4)The costs of not
			 finding adoptive homes for foster children awaiting adoption are great. Youth
			 who “age out” of the foster care system—almost 30,000 youth in 2008—are at
			 higher risk of becoming pregnant, homeless, unemployed, and incarcerated than
			 their peers.
			(5)A
			 2005 study found that “a strong personal connection” does more to attract
			 adoptive parents to foster care adoption than the media and other costlier
			 recruitment strategies.
			(6)The rapid increase
			 in the annual number of adoptions from foster care since the enactment of the
			 Adoption and Safe Families Act of 1997 has created a growing need for
			 post-adoption services and for service providers with the knowledge and skills
			 required to address the unique issues adoptive families and children may
			 face.
			(7)One Church, One
			 Child is a national faith- and community-based foster care and adoption
			 ministry established in Chicago, Illinois, in 1980 by Father George Clements,
			 whose mission is to provide comprehensive services that promote the well-being
			 of at-risk children and the strengthening and empowerment of adoptive, foster,
			 and kinship families. Since its formation, the organization and programs based
			 on its model have successfully placed more than 140,000 children in adoptive
			 families nationwide.
			(8)Despite its
			 success as a model for providing recruitment, training, and support services
			 for certified foster and adoptive parents, One Church, One Child programs and
			 programs based on this concept have received limited Federal funding.
			(9)The creation of a
			 federally funded grant program to support the establishment and expansion of
			 programs for the recruitment of foster parents and adoptive parents which are
			 modeled on the One Church, One Child concept will benefit the Nation’s abused
			 and neglected children by increasing the pool of qualified adoptive parents and
			 qualified foster parents.
			3.One church, one
			 child grantsPart E of title
			 IV of the Social Security Act (42 U.S.C. 670–679c) is amended by adding at the
			 end the following:
			
				479C.One church,
				one child grants
					(a)Competitive
				grants to eligible entities To conduct one church, one child foster parent and
				adoption parent recruitment programs
						(1)Grant
				authority
							(A)In
				generalThe Secretary shall make grants, on a competitive basis,
				to eligible entities to support the establishment or expansion of programs that
				use networks of public, private and faith-based organizations to recruit and
				train qualified foster parents and qualified adoptive parents and provide
				support services to adoptive and foster children and their families.
							(B)Eligible
				entityIn this section, the term eligible entity
				means a State or local government, local public agency, community-based or
				nonprofit organization, or private entity, including any charitable or
				faith-based organization, that submits to the Secretary, at such time, in such
				form, and in such manner as the Secretary may require, an application that
				contains such information as the Secretary may require and the
				following:
								(i)Project
				descriptionA description of the programs or activities the
				entity intends to carry out with funds provided under this section, including
				an estimate of the number of children to be served under such programs or
				activities and a description of the services to be provided to prospective
				adoptive and foster parents, including post-placement supportive
				services.
								(ii)Coordination of
				effortsA description of how the entity will coordinate and
				cooperate with State and local entities responsible for carrying out programs
				related to the recruitment of foster parents and adoptive parents, and with the
				national clearinghouse established under section 479D.
								(iii)Records,
				reports, and auditsAn agreement to maintain such records, submit
				such reports, and cooperate with such reviews and audits as the Secretary finds
				necessary for purposes of oversight.
								(2)Definition of
				stateIn this section, the term State means each of
				the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
				United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands.
						(3)Limitations on
				authorization of appropriationsTo carry out this section, there
				are authorized to be appropriated to the Secretary not more than $20,000,000
				for each of fiscal years 2011 through 2015.
						(4)3-year
				availability of grant fundsAn eligible entity to which a grant
				is made under this section for a fiscal year shall remit to the Secretary any
				part of the grant that is not expended by the end of the second succeeding
				fiscal year, together with any earnings on such unexpended amount.
						(5)Redistribution
				of unused grant fundsThe Secretary shall redistribute any funds
				remitted under paragraph (4) among eligible entities that the Secretary
				determines have a need for additional funds to carry out the programs and
				activities referred to in paragraph (1)(B)(i).
						(b)Provisions
				relating to religious organizations
						(1)NondiscriminationFor
				the purpose of awarding grants under this section, the Secretary shall consider
				religious organizations on the same basis as other nongovernmental
				organizations, so long as the grant is to be implemented in a manner consistent
				with the Establishment Clause of the First Amendment to the Constitution of the
				United States. A State or local government receiving funds under this section
				shall not discriminate against an organization that seeks to participate in a
				program funded under this section on the basis that the organization has a
				religious character.
						(2)NoninterferenceNeither
				the Federal Government nor a State or local government shall require a
				religious organization—
							(A)to alter its form
				of internal governance; or
							(B)to remove from its
				premises religious art, icons, scripture, or other symbols,
							in order
				to be eligible to receive a grant under this section or to participate in a
				program funded under this section.(3)Limitations on
				use of fundsFunds provided directly to a religious organization
				to carry out a program funded under this section shall not be expended for
				sectarian worship, instruction, or proselytization.
						(4)Fiscal
				accountability
							(A)In
				generalExcept as provided in paragraph (B), a religious
				organization receiving funds under this section shall be subject to the same
				regulations as other nongovernmental organizations to account in accord with
				generally accepted accounting principles for the use of such funds.
							(B)Separation of
				fundsSuch an organization shall keep all funds provided under
				this section in an account separate from all other funds of the
				organization.
							.
		4.National
			 clearinghouse for adoption promotion and foster parent programs; annual report
			 to CongressPart E of title IV
			 of the Social Security Act (42 U.S.C. 670–679c) is further amended by adding at
			 the end the following:
			
				479D.National
				clearinghouse for adoption promotion and foster parent recruitment programs;
				annual report to Congress
					(a)National
				clearinghouse for adoption promotion and foster parent recruitment
				programs
						(1)National
				clearinghouse
							(A)In
				generalThe Secretary shall enter into a contract with a
				nationally recognized, nonprofit adoption promotion and foster parent
				recruitment organization described in subparagraph (B) to—
								(i)assist State and
				local governments, local public agencies, community-based organizations,
				nonprofit organizations, and private entities, including charitable and
				faith-based organizations in coordinating their activities relating to
				recruitment of foster parents and adoptive parents and the provision of
				post-placement support to foster families and adoptive families;
								(ii)design and
				provide technical assistance and training for grantees and identify and
				disseminate to grantees best practices for recruiting and
				training prospective foster and adoptive parents and providing post-placement
				support to foster families and adoptive families;
								(iii)collect
				information on the effectiveness of the programs funded under section 479C,
				including the number of children placed under the programs, the number of
				foster parents and adoptive parents recruited under such programs, and such
				other data as the Secretary requires for evaluating the effectiveness of such
				programs; and
								(iv)assist the
				Secretary in the preparation of the reports required by subsection (b).
								(B)Nationally
				recognized, nonprofit adoption promotion and foster parent recruitment
				organization describedThe nationally recognized, nonprofit
				adoption promotion and foster parent recruitment organization described in this
				subparagraph is an organization, selected by the Secretary on a competitive
				basis, that—
								(i)has demonstrated
				experience in providing consultation and training to faith-based and community
				organizations interested in adoption promotion and foster parent
				recruitment;
								(ii)has an
				established national reputation in working with faith-based and community
				organizations to recruit and train prospective foster and adoptive parents;
				and
								(iii)has extensive
				experience in establishing and working with programs based on the One Church,
				One Child model.
								(2)Limitations on
				authorization of appropriationsTo carry out this subsection,
				there are authorized to be appropriated not more than $1,000,000 for each of
				fiscal years 2011 through 2015.
						(b)Annual
				reportsNot later than 1 year after the date a grant is first
				made under section 479C and annually thereafter, the Secretary shall prepare
				and submit to the Congress a report that includes the following with respect to
				the year involved:
						(1)A specification of
				the number of entities to which grants have been made under section
				479C.
						(2)A specification of
				the number of foster parents and adoptive families recruited by the programs
				which have been supported with the grants.
						(3)A specification of
				the number of children placed with such foster parents and adoptive families,
				and the outcomes of such placements.
						(4)Any other
				information that the Secretary determines is relevant to the evaluation of the
				program under section
				479C.
						.
		
